Case 1:17-cv-02312-RDM Document 35 Filed 07/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHRISTINE MORRISON,
Plaintiff,

v. Case No. 17-2312 (RDM/GMH)
KIRSTJEN NIELSEN,
Defendant.
)

 

ORDER OF APPOINTMENT OF COUNSEL
FOR THE LIMITED PURPOSE OF MEDIATION

The Court has determined that counsel should be appointed from the Court’s Civil Pro
Bono Panel for the limited purpose of assisting in the resolution of this case through mediation.
Accordingly, it is hereby

ORDERED that the Clerk of Court shall appoint counsel for the defendants from the
Civil Pro Bono Panel for the purpose of mediation in the above-captioned matter, It is further

ORDERED that the appointment shall be subject to the provisions of the “Guidelines for

Court-Appointed Mediation Counsel,” which is attached to and is hereby incorporated by

reference in this Order.

SO ORDERED.

Date: July 12, 2019 (. :

G. MICHAEL HARVEY _)
UNITED STATES MAGISTRATE JUDGE

 
Case 1:17-cv-02312-RDM Document 35 Filed 07/12/19 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GUIDELINES FOR COURT-APPOINTED MEDIATION COUNSEL
Please observe these guidelines when serving as Court-appointed mediation counsel.

The party whom you have been appointed to represent is a defendant in this civil action.
You have been appointed for the limited purpose of representing your client during the
process of mediation.

As soon as possible, but in any event within 30 days of receipt of the notice of
appointment, you should enter your appearance or withdraw from the case. (Withdrawal
might be necessary if, for instance, you have a conflict of interest or if you are unable to
agree with the litigant about a fundamental matter of strategy.)

Your notice of appearance should state that you are entering your appearance for the
limited purpose of representing the litigant during the mediation process.

As appointed mediation counsel, you are under no duty to engage in discovery or motions
practice. If, however, you find that the opposing party has not completed outstanding
discovery to your client, and such discovery is necessary to proceed with mediation, you
may advise the mediator of this fact and schedule the mediation session after the
completion of such discovery.

You should assist your client in deciding whether and on what terms to settle the case,
assist the client in drafting and reviewing any necessary agreements and related court
papers, and then notify the Court of the outcome of mediation.

In the event that the mediation is not successful in resolving the case, then within 30 days
after the termination of the mediation process you should either (i) withdraw your
appearance or (ii) at your option and with the agreement of your client, enter your
appearance as counsel of record for your client for purposes of resolving the case on the
merits. If you decide to represent your client on the merits, your representation will be
deemed an appointment of counsel pursuant to Local Civil Rule 83.11.
